10 So.3d 1110 (2009)
Pedro GARCIA, Appellant,
v.
INTERNATIONAL BONDED COURIER and Employer's Insurance Company of Wausau, Appellees.
No. 1D08-3726.
District Court of Appeal of Florida, First District.
April 14, 2009.
Rehearing Denied June 11, 2009.
Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.
H. George Kagan and Michelle White of Miller, Kagan, Rodriguez & Silver, P.L., West Palm Beach, for Appellees.
PER CURIAM.
Reversed and remanded. See Medical Logistics, Inc. v. Marchines, 911 So.2d 823 (Fla. 1st DCA 2005).
WOLF, BENTON, and BROWNING, JJ., concur.